Per Curiam.
Petitioner has filed in this court under the above caption a paper he calls a “Verified Motion for Writ of Habeas Corpus,” but in which he states he is appealing from the dismissal of his petition for writ of habeas corpus filed in the LaPorte Superior Court, and desires this court to review the action of the said LaPorte Superior Court.
In either event this court is unable to grant petitioner any relief under the paper he has filed. This court has no original jurisdiction of habeas corpus petitions (See: State ex rel. Taylor v. Dowd, Warden (1944), 222 Ind. 289, 53 N. E. 2d 543), and if petitioner desires to appeal from the judgment of a lower court, he has not complied with the rules of this court requiring the filing of a transcript, assignment of errors and briefs. See rules 2-2 et seq.
If petitioner desires counsel and is without funds to employ such counsel in any matter in which such person may assert he is unlawfully or illegally imprisoned, after his time for appeal has expired, he should consult the Public Defender of the State of Indiana. If he desires a transcript at public expense he must obtain the same through the Public Defender as provided by *702statute. See: State ex rel. Casey v. Murray (1952), 231 Ind. 74, 106 N. E. 2d 911.
Petition dismissed.
Note. — Reported in 140 N. E. 2d 399.